Citation Nr: 0737752	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  02-17 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the residuals of fracture of the 3rd, 4th and 5th fingers of 
the right hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1946 to 
January 1949.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
fractures of the 3rd, 4th and 5th fingers and assigned a 10 
percent rating effective November 30, 2000.  The veteran 
appealed for a higher initial rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

In a September 2006 decision, the Board denied the veteran's 
claim for a higher initial rating.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and, in May 2007, the veteran's 
representative and the Secretary of Veterans Appeals 
(Secretary) filed a Joint Motion for Remand.  This motion was 
granted in a Court order during the same month, and the case 
is again before the Board.

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2007). 


FINDING OF FACT

The veteran's right 3rd, 4th and 5th finger disability equates 
to favorable ankylosis of those fingers.


CONCLUSION OF LAW

The criteria for an initial 20 percent rating for residuals 
of fracture of the 3rd, 4th and 5th fingers of the right hand 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5222 (2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a higher initial rating for service-
connected residuals of fracture of the 3rd, 4th and 5th fingers 
of the right hand.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Compliance with the Court's directives

The May 2007 Joint Motion called for the Board to consider 
whether the veteran's fingers warrant a rating in excess of 
10 percent under the pre-August 2002 rating criteria 
applicable to evaluating favorable ankylosis of multiple 
fingers, namely 38 C.F.R. § 4.71a (2002), DCs 5220 through 
5223.  See Joint Motion, page 3.  The Joint Motion also 
instructed the Board to consider whether an increased rating 
is warranted for the veteran's condition under the provisions 
of DC 8516 (impairment of the ulnar nerve).  Id at pages 3-4.  

The matters raised in the Joint Motion will be discussed 
below.

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant 
to entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board's September 2006 decision contained an extensive 
discussion of the requirements of the VCAA's duties to notify 
and assist the veteran.  [see the Board's September 1, 2006 
decision, pages 3-5.]  The Board concluded that VA's duties 
to notify and assist the veteran under the VCAA were 
satisfied.  

The Court-adopted Joint Motion did not identify any defect in 
the Board's September 2006 decision regarding the 
notification and assistance provisions of the VCAA.  Nor did 
the parties or the Court itself identify any deficiencies 
with respect to VCAA notice and assistance compliance on the 
part of VA.  The sole reason for remand, as stated in the 
Joint Motion, as adopted by the Court, was the Board's 
failure to provide adequate reasons and bases for its 
decision on the merits of the claim of entitlement to an 
increased rating for residuals of fracture of the 3rd, 4th and 
5th fingers of the right hand.  

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a piecemeal 
fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) 
["[a]dvancing different arguments at successive stages of the 
appellate process does not serve the interests of the parties 
or the Court"].  In this case, neither party raised any 
concerns about the VCAA.  Nor did the Court.

Although the Court's May 2007 Order serves, in essence, to 
vacate the Board's September 2006 denial and its legal 
efficacy, the Board's prior discussion nonetheless remains a 
matter of record, and one which was clearly provided to the 
veteran.  Examination of that decision reveals that the Board 
clearly articulated the VCAA's notification requirements to 
the veteran.  In other words, through the Board's September 
2006 denial, the veteran has already had an extensive 
advisement of the VCAA's duty to notify.  In addition, the 
September 2006 decision noted the Board's satisfaction that 
all relevant facts had been adequately developed to the 
extent possible and that no further assistance to the veteran 
was required to comply with the duty to assist under the 
VCAA.  

Given the Court's injunction against piecemeal litigation, 
the Board is confident that the notification and assistance 
portions of the VCAA are not an issue in this case.  That is, 
the Board believes that the law of the case is that there are 
no VCAA notification and assistance defects which have been 
raised by the veteran and which need be addressed by the 
Board.  Cf. Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) 
[under the "law of the case" doctrine, appellate courts 
generally will not review or reconsider issues that have 
already been decided in a previous appeal of the same case, 
and therefore, Board is not free to do anything contrary to 
the Court's prior action with respect to the same claim].

Accordingly, the Board will proceed to a decision.

Pertinent Law and Regulations 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155 (West 2002).  
Separate diagnostic codes identify the various disabilities.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Fenderson  at 126.  Therefore, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings.  Id. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2007).  

The veteran's service-connected condition of his fingers is 
currently evaluated as 10 percent disabling pursuant to 38 
C.F.R. 4.71a, DCs 5299-5226 [ankylosis of the long or middle 
finger].  See 38 C.F.R. § 4.27 (2007) [hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is 
shown after the hyphen]; see also 38 C.F.R. § 4.27 (2007) 
[unlisted disabilities requiring rating by analogy will be 
coded first the numbers of the most closely related body part 
and "99"].

Ratings for functional impairment of the fingers are based 
upon which extremity is the major or minor extremity, i.e., 
the one predominantly used by the individual.  The February 
2005 VA examination reflects that the veteran is right-
handed.  Thus, the rating for the right hand disability is to 
be made on the basis of that upper extremity being the major 
extremity.

The Board notes that the ratings for finger disabilities have 
changed during the course of this appeal.  Generally, in a 
claim for an increased rating, where the rating criteria are 
amended during the course of the appeal, the Board considers 
both the former and the current schedular criteria because, 
should an increased rating be warranted under the revised 
criteria, that award may not be made effective before the 
effective date of the change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), to the extent it held that, 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 
19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2007).

Prior to August 26, 2002, limitation of function in the 
fingers was rated under 38 C.F.R. § 4.71(a), DCs 5216 to 5227 
(2002).  Specifically, DCs 5216 to 5219 set forth the 
criteria for rating unfavorable ankylosis of multiple 
fingers.  DCs 5220 to 5223 set forth the criteria for rating 
favorable ankylosis of multiple fingers.  DCs 5224 to 5227 
set the criteria for rating ankylosis of individual fingers.  

Classification of the severity of ankylosis and limitation of 
motion of single digits and combinations of digits involve 
the following rules: (1) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, will be 
rated as amputation. (2) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis. (3) With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable. (4) With the thumb, the 
carpometacarpal joint is to be regard as comparable to the 
metacarpophalangeal joint of the other digits.

Additional notes which accompany DCs 5216-5223 provide that 
the rating will be under the criteria for unfavorable 
ankylosis when there is ankylosis or limited motion 
preventing flexion of the tips of the fingers to within 2 
inches (5.1 cms.) of the transverse fold of the palm.  When 
there is ankylosis or limited motion beyond that point, the 
rating will be under the criteria for favorable ankylosis.  
Limitation of motion of less than 1 inch (2.5 cms.) in either 
direction is not considered disabling.  Combination of finger 
amputations at various levels, or of finger amputations with 
ankylosis or limitation of motion of the fingers will be 
rated on the basis of the grade of disability, i.e., 
amputation, unfavorable ankylosis, or favorable ankylosis, 
most representative of the levels or combinations.  With an 
even number of fingers involved, and adjacent grades of 
disability, the higher of the two grades is selected.

DC 5222 provides the following ratings for favorable 
ankylosis of three digits of the major hand:
	
        Thumb, index and middle		40 
        Thumb, index and ring......		40 
        Thumb, index and little.....		40 
        Thumb, middle and ring....		40 
        Thumb, middle and little...		40 
        Thumb, ring and little......		40 
        Index, middle and ring.....		30 
        Index, middle and little.....		30 
        Index, ring and little........		30 
        Middle, ring and little.......		20 



Under DC 5226, ankylosis of the middle finger of the major 
hand is rated as follows:

        Unfavorable				10 
        Favorable				10 

Under DC 5227, ankylosis of the ring and little finger of the 
major hand is rated as 0 percent disabling.  

A Note provides that extremely unfavorable ankylosis will be 
rated as amputation under DCs 5152 through 5156.

As noted, the schedular criteria for evaluating disabilities 
of the fingers were amended in August 2002.  Under the 
current criteria (in effect since August 26, 2002), DCs 5216 
to 5219 continue to set forth the criteria for rating 
unfavorable ankylosis of multiple fingers while DCs 5220 to 
5223 and DCs 5224 to 5227 continue to set forth the rating 
criteria for favorable ankylosis of multiple fingers and 
ankylosis of individual fingers, respectively.  In addition, 
the current criteria include DCs 5228 to 5230 to evaluate 
limitation of motion of individual digits.  See 38 C.F.R. 
§ 4.71a, DCs 5216-5230 (2007).  

The preamble to 38 C.F.R. § 4.71a, DCs 5216-5230 provides in 
particular, that:

(1) For the long, ring, and little fingers (digits III, IV, 
and V), zero degrees of flexion represents the fingers fully 
extended, making a straight line with the rest of the hand.  
The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal and 
proximal interphalangeal joints flexed to 30 degrees, and the 
thumb (digit I) abducted and rotated so that the thumb pad 
faces the finger pads.  Only joints in these positions are 
considered to be in favorable position.  For digits II 
through V, the metacarpophalangeal joint has a range of zero 
to 90 degrees of flexion, the proximal interphalangeal joint 
has a range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal joint has a range of zero to 70 or 
80 degrees of flexion.  

(2) when two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion), 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level.  

(3) Evaluation of ankylosis of the long, ring, and little 
fingers: (i) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, and either 
is in extension or full flexion, or there is rotation or 
angulation of a bone, evaluate as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto; (ii) If both the metacarpophalangeal and 
proximal interphalangeal joints of a digit are ankylosed, 
evaluate as unfavorable ankylosis, even if each joint is 
individually fixed in a favorable position; (iii) If only the 
metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) flexed to the extent 
possible, evaluate as unfavorable ankylosis; (iv) If only the 
metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of two inches (5.1 cm.) or less 
between the fingertip(s) and the proximal transverse crease 
of the palm, with the finger(s) flexed to the extent 
possible, evaluate as favorable ankylosis.

Also, (5) if there is limitation of motion of two or more 
digits, evaluate each digit separately and combine the 
evaluation.  

DC 5222 provides the following ratings for favorable 
ankylosis of three digits of the major hand:

	Thumb and any two fingers		40
	Index, long and ring			30
	Index, long and little		30
	Index, ring and little			30
	Long, ring and little 			20

With respect to limitation of motion of individual digits, 
where there is limitation of motion of the long finger (DC 
5229) of the major hand with a gap of one inch (2.5 cm.) or 
more between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, 
or; with extension limited by more than 30 degrees, a 10 
percent rating is warranted.  With a gap of less than one 
inch (2.5 cm.) between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, and; extension is limited by no more than 30 
degrees, a noncompensable rating is warranted.  Any 
limitation of motion of the ring or little finger (DC 5230) 
warrants a noncompensable rating.  38 C.F.R. § 4.71a, DCs 
5229 and 5230 (2007).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Analysis

The relevant medical evidence in this case consists of VA 
treatment records and VA examinations conducted in 2001 and 
2005.  

Initially, the Board notes that service connection is in 
effect for the 3rd, 4th and 5th fingers of the veteran's right 
hand only.  As such, the Board will limit its consideration 
of the medical evidence to these digits.  

VA examination in July 2001 showed that range of motion of 
the 2nd, 3rd and little finger MCP (metacarpophalangeal) 
joints was 0-65 degrees, 0-65 degrees and 0-55 degrees, 
respectively.  [The Board notes that the examination also 
provided separate range of motion findings for the index 
finger; therefore, it is obvious that when the examiner 
referred to the 2nd and 3rd digits he actually meant the 3rd 
(middle) and 4th (ring) fingers.]  PIP (proximal 
interphalangeal) joint motion showed flexion of 90 degrees 
for the right middle, ring and little fingers with a 
restriction of 10 degrees flexion in each finger.  DIP 
(distal interphalangeal) joint motion of the middle, ring and 
little fingers was 70 degrees, 70 degrees, and 75 degrees, 
respectively.  

During evaluation for carpal tunnel syndrome, the veteran 
reported an electric shock feeling into the right middle, 
ring and little fingers.  An EMG (electromyograph) was 
abnormal, showing a focal demyelinating lesion of the right 
ulnar nerve at the elbow.  The examiner concluded that the 
veteran may possibly have right carpal tunnel syndrome or 
other nerve entrapment of the median or ulnar nerves; 
however, he did not feel that either was service-connected.  

August 2001 VA treatment records show weakness with electric 
current running to the right 3rd, 4th and 5th digits.

On VA examination in April 2003, the right hand was normal 
except for the inability to actively and passively fully 
extend the 5th PIP articulation beyond 160 degrees.  There 
were no signs of inflammation or limitation of the finger 
joints with respect to flexion or extension.  There was a 
slight weakness of grip of the 4th and 5th fingers, but no 
undue fatigability.

On VA examination in February 2005, the veteran indicated 
that his right fingers felt stiff and that he was unable to 
fully flex them.  He noted deformity of his little finger, 
stating that he was unable to fully extend it.  He also noted 
numbness and tingling of the right middle, ring and little 
fingers since injury to his hand in 1948, worsening recently.  

Clinical evaluation revealed limited active flexion of the 
MCP joints of the right hand - middle to 65, and ring and 
little to 60 degrees.  The veteran was unable to touch the 
tips of any of the fingers to the distal palmar crease in the 
palm of the right hand.  The tip to palm distance in the 
middle finger was 2 cm, 3 cm in the right finger and 3 cm in 
the little finger.  Weakness, fatigue and lack of endurance 
were noted on repeated flexions, although there was no 
additional loss of range of motion due to pain.  Sensory 
examination showed numbness of the right middle, ring and 
little fingers to light touch.  The diagnosis was ulnar nerve 
entrapment of the right elbow with secondary intrinsic 
weakness and numbness of the middle, ring and little fingers 
of the right hand.  The VA examiner could not determine when 
the veteran's ulnar entrapment occurred.  The examiner 
concluded that the veteran had a 45 degree flexion 
contracture (ankylosis) of the right little finger PIP joint.  
The examiner also noted that the veteran also had function of 
the middle, ring and little fingers of the right hand and 
that his function is better than if there had been amputation 
and a prosthesis.  The examiner described the function of the 
veteran's right hand as "fair +, to good minus (good -)."  

Upon review, the Board finds that the veteran's right hand 
disability warrants a 20 percent rating.  

In the May 2007 Joint Motion, the parties noted the Board's 
factual finding, expressed in the September 2006 decision, 
that the veteran had favorable ankylosis or limitation of 
motion of the right hand under the pre-August 2002 
regulations because flexion of the fingertips was within 2 
inches or 5.1 cm of the transverse fold of the palm.  See 
Joint Motion, pages 2-3.  Given such finding, the parties 
instructed the Board to consider an increased rating under 
the rating criteria for evaluating favorable ankylosis of 
multiple fingers, i.e., DCs 5220 through 5223.  

The Board is bound by the findings contained in the Joint 
Motion, as adopted by the Court.  See Chisem v. Gober, 10 
Vet. App. 526, 527-8 (1997) [under the "law of the case" 
doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case, and therefore, the Board is 
not free to do anything contrary to the Court's prior action 
with respect to the same claim].  As such, a 20 percent 
evaluation is assigned for favorable ankylosis of the middle, 
ring and little fingers of the major hand under former DC 
5222 [favorable ankylosis of three digits of one hand].  See 
38 C.F.R. § 4.71a, DC 5222 (2000 & 2007).  Given that service 
connection is in effect for the middle, ring and little 
fingers only, a higher rating under either the former or 
current version of this code is not warranted.  

The Board also finds that a higher rating is not warranted 
under the other codes dealing with favorable ankylosis.  
Former and current DCs 5220 and 5221 apply to favorable 
ankylosis of four or more digits of one hand while former and 
current DC 5223 applies to favorable ankylosis of two digits 
of one hand.  In this case, the veteran has favorable 
ankylosis of three fingers. 

It is clear that the veteran does not have unfavorable 
ankylosis of the middle, ring and little fingers.  On the 
contrary, the February 2005 VA examiner indicated that 
function in the right hand was fair plus to good minus.  As 
such, neither the former nor revised versions of DCs 5216 to 
5219 are for application.  

The Board notes that rating the disability under the former 
or current criteria for ankylosis of individual fingers (DCs 
5224 to 5227) also does not afford the veteran a higher 
rating.  The most he could get under these codes is 10 
percent for favorable ankylosis of the middle finger.  See 
38 C.F.R. § 4.71a, DC 5226 (2000 & 2007).  DC 5227 provides a 
noncompensable evaluation for ankylosis of the ring or little 
fingers.  See 38 C.F.R. § 4.71a, DC 5227 (2000 & 2007).

Likewise, the application of the current codes for limitation 
of motion of individual digits does not get the veteran a 
rating higher than 20 percent.  Under these codes the most he 
would get would be 10 percent.  See 38 C.F.R. § 4.71a, DCs 
5229 and 5230 (2007).  

The Board is aware that the February 2005 VA examiner 
reported that there was weakness, fatigue and lack of 
endurance on repeated flexions of the fingers.  However, 
given that the examiner also found that there was no 
additional loss of range of motion due to pain in the 
fingers, the Board finds that the 20 percent rating being 
assigned in this decision takes into consideration any 
interference with the veteran's overall function of his right 
hand due to his service-connected 3rd, 4th and 5th fingers.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, the 
Board is reminded of the February 2005 VA examiner's 
conclusion that the veteran has "fair plus to minus good" 
function in his right hand.  

The Board notes that the May 2007 Joint Motion also 
instructed the Board to consider whether an increased rating 
was warranted under DC 8516 for impairment of the ulnar 
nerve.  Under this code, paralysis of the ulnar nerve that is 
complete: with the "griffin claw" deformity, due to flexor 
contraction of ring and little fingers, atrophy very marked 
in dorsal interspace and thenar and hypothenar eminences; 
loss of extension of ring and little fingers cannot spread 
the fingers (or reverse), cannot adduct the thumb; flexion of 
wrist weakened is rated 60 percent disabling for the major 
hand.  Severe incomplete paralysis of the major hand is rated 
as 40 percent disabling.  Moderate incomplete paralysis of 
the major hand is rated as 30 percent disabling.  Mild 
incomplete paralysis of the major hand is rated as 10 percent 
disabling.  38 C.F.R. § 4.124a, DC 8516 (2007).

Upon review, the Board finds that a rating under this code is 
not appropriate.  While the medical evidence confirms that 
the veteran has tingling, numbness and weakness in his 
fingers there is no indication that such symptomatology is 
related to his service-connected condition.  On the contrary, 
the July 2001 and February 2005 VA examiners both felt that 
the symptoms were the result of ulnar nerve entrapment of the 
right elbow.  The 2001 VA examiner also indicated that the 
symptoms could be related to right carpal tunnel syndrome.  
Most importantly, neither examiner related the symptoms to 
the service-connected disability.  In fact, the 2001 VA 
examiner specifically stated that the symptomatology was not 
service-connected.  Therefore, the Board finds that a rating 
under DC 8516 is not warranted.  

The Board notes that the July 2001 VA examination did not 
indicate whether the veteran was able to move the fingertips 
of his right middle, ring and little fingers to within 2 
inches (5.1 cm) of the median transverse fold of the palm; 
however, the examination findings do confirm that there was 
limitation of motion in the fingers.  Therefore, affording 
the veteran the benefit of the doubt, the Board finds that 
the 20 percent rating being assigned in this decision should 
be effective from November 30, 2000, the date of service 
connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).




ORDER

Entitlement to an initial 20 percent rating for the residuals 
of fracture of the 3rd, 4th and 5th fingers of the right hand 
is granted, subject to the applicable laws and regulations 
concerning the payment of monetary benefits.  


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


